 



Exhibit 10.1
***Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed with the Securities and Exchange Commission.
EMPLOYMENT AGREEMENT
     THIS AGREEMENT dated April 20, 2007 is entered into by Newpark Resources,
Inc. (the “Company ”), a Delaware corporation, and Bruce Smith (the “Executive
”) and is intended to incorporate and accurately reflect all prior negotiations,
discussions, or agreements between the parties.
     WHEREAS, the Company desires: a) to retain the services of the Executive as
Vice President of the Company and President of Newpark Drilling Fluids (“NDF”)
(collectively these titles will be referred to as “President, NDF”); b) for the
Executive to assume greater responsibilities; and , c) for the Executive to
enter into certain Non-compete Agreements. All, in order to enhance shareholder
value and grow the Company’s business to its maximum potential, and as Executive
has represented himself as qualified to achieve these objectives, and as the
parties mutually desire and agree to enter into an employment relationship by
means of this Employment Agreement.
     NOW, THEREFORE in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually covenanted and
agreed by and between the parties as follows:
1. Employment of Executive
     1.1 Employment Term. The Company hereby offers to continue to employ
Executive, and Executive hereby agrees to continue to serve as its President,
NDF on the terms and conditions set forth in this Agreement. The period during
which Executive is employed hereunder shall be referred to as the “Employment
Term.” The Executive’s Employment Term under this Agreement shall commence on
April 20 , 2007, and shall continue for a period of three (3) years (“Initial
Term”)subject to the provisions of Section 2 “Termination of Employment”, and
shall automatically be renewed for successive one (1) year periods thereafter
unless Executive’s employment is terminated by either party giving written
notice to the other party at least sixty (60) days in advance of the expiration
of the initial or any successive Employment Term. Termination by sixty (60) days
written notice pursuant to this Section 1.1(a) shall be treated as a termination
by Executive under Section 2.2 if given by Executive or as a termination without
Cause under Section 2.3 if given by the Company. The period during which
Executive is employed hereunder shall be referred to as the “Employment Term.”
1.2 Compensation and Benefits.
     (a) Base Salary. During the Employment Term, the Company will pay Executive
a base monthly salary at an annualized rate of at least Three Hundred Thousand
Dollars ($300,000) per year (“Base Salary”). The Company will review annually
Executive’s Base Salary and, at its reasonable discretion, may increase such
Base Salary as it deems appropriate, provided Executive’s Base Salary for any
subsequent twelve month year shall not be less than the preceding twelve month
year except with Executive’s prior written agreement. Adjustments in Base Salary
shall be automatically incorporated herein by reference and be contractual
obligations of Company. Such Base Salary shall be paid in accordance with the
Company’s standard payroll practice for its senior staff.
     (b) Incentive Compensation. In addition to the Base Salary, during the
Employment Period Executive shall be eligible for participation in the 2003
Executive Incentive Plan (“EICP”) and the 2003 Long Term Incentive Plan
(“LTIP”), subject to any amendments made at Board’s discretion as provided
herein. Performance measures and goals will be set by the Compensation Committee
of the Board. The Target Award under the EICP is equal to forty (40%) percent of
Base Salary with a maximum limitation of

      Employment Agreement — Bruce Smith   Page 1 of 24

 



--------------------------------------------------------------------------------



 



eighty percent (80%) of Executive’s actual Base Salary paid for that calendar
year. Payout under the EICP for a particular year will be made in cash by
March 31 of the next year, e.g. payout for 2006 will occur prior to March 31,
2007. Executive will be eligible to participate in the EICP and the LTIP from
the date of his initial appointment as President of NDF. Actual awards, in
accordance with the Board approved plan and any amendments, are at the
discretion of the Compensation Committee, provided the Company represents and
warrants to the Executive that the terms of the EICP and LTIP will not be
amended, modified, changed, or interpreted or applied to make them less generous
than they are on December 1, 2006, without prior written notice.
     (c) Stock Options and Share Awards. In addition, Executive shall receive
such number of stock options and performance restricted share awards as are
granted by the Compensation Committee in accordance with the Board approved
plans (all such plans being referred to as the “ Plans ”). Vesting shall be as
provided in these existing plans, and subject to any amendments. When used in
this Agreement “stock” and “shares” mean the Company’s publicly traded common
stock, $.01 par value. Further, throughout this Agreement, the words “stock
options, awards, and grants” are used separately or in various combinations to
describe awards of shares or the right to acquire shares of Company stock under
various benefit plans or this Agreement, or both.
     (d) Benefit Plans and Vacation. Subject to the terms of such Plans,
throughout his employment under this Agreement, Executive shall be entitled to
participate in any and all employee benefits plans or programs of the Company to
the extent that he is otherwise eligible to participate under the terms of those
plans, including participation in any welfare benefit programs provided by the
Company (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance programs), and fringe benefits and perquisites available generally to
Divisional Presidents of the Company , including the provision of a company car
or car allowance.. The Company shall not be obligated to institute, maintain, or
refrain from changing, amending, or discontinuing any benefit plan, or
perquisite, so long as such changes are similarly applicable to other Divisional
Presidents of the Company..
     During the Employment Term, Executive shall be entitled to four (4) weeks
paid vacation each calendar year in accordance with the Company’s policies in
effect from time to time, provided the four (4) of weeks of vacation provided in
this paragraph shall not be reduced under such policies.
     (e) Expense Reimbursement. The Company will reimburse Executive in full for
all reasonable and necessary business, entertainment and travel expenses
incurred or expended by Executive in the performance of the duties hereunder in
accordance with the Company’s customary practices applicable to its senior
staff.
(f) Location. Executive will be located at the Company’s offices in Houston,
Texas
     (g) Schedule of Compensation and Benefit Plans. Attached to this Agreement
is a schedule of the compensation and benefit plans by name or description that
the Company and Executive understand and intend to cover Executive. The terms
and provisions of the items listed on the Schedule, as modified by this
Agreement, are incorporated herein by reference (whether or not the actual plan
documents are attached as exhibits) and are contractual by and between Company
and Executive.
     1.3 Extent of Services; Conflicts of Interest.
     (a) Executive shall devote substantially all of his working time, attention
and energies to the business of the Company, and its affiliated entities.
Executive may be involved in charitable and professional activities, trade and
industry associations and the like providing these do not interfere with the
requirements of employment with the Company.

      Employment Agreement — Bruce Smith   Page 2 of 24

 



--------------------------------------------------------------------------------



 



     (b) During the term of his employment under this Agreement, Executive shall
not, directly or indirectly, without the prior consent of the Chief Executive
Officer of Company, render any services to any other person or entity or acquire
any interests of any type in any other entity, that might be deemed in
competition with the Company or any of its subsidiaries or affiliates or in
conflict with his position, provided, however, that the foregoing shall not be
deemed to prohibit Executive from (a) acquiring, solely as an investment, any
securities of a partnership, trust, limited liability company, corporation or
other entity (i) so long as he remains a passive investor in such entity,
(ii) so long as he does not become part of any control group thereof, and
(iii) so long as such entity is not, directly or indirectly, in competition with
the Company or any of its subsidiaries or affiliates, or (b) serving as a
consultant, advisor or director of any corporation which has a class of
outstanding equity securities registered under Sections 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), and which is
not in competition with the Company or any of its subsidiaries or affiliates.
     (c) Executive shall execute simultaneously with this Agreement, the two
Unfair Competition, Confidentiality and Non-Competition Agreements attached as
Appendix A and Appendix B.
     (d) The Company and Executive executed an Indemnification Agreement on June
7th 2006 and that agreement is incorporated by reference.
     1.4 Change of Control
     The Company policy related to Change of Control provisions is currently
under review. At the completion of that review, the Executive will receive
Change of Control terms, if any, no less favorable than other Divisional
Presidents of the Company.
     1.5. Special Cash Retention Incentive
     (a) If still employed by the Company on June 29, 2007, Executive shall
receive a cash payment equivalent to the value of sixteen thousand, six hundred
and sixty six (16.666) shares of the Company as determined by the closing price
on the New York Stock Exchange (“NYSE”) on June 29, 2007
     (b) If still employed by the Company on June 30, 2008, Executive shall
receive a cash payment equivalent to the value of sixteen thousand, six hundred
and sixty six (16.666) shares of the Company as determined by the closing price
on the New York Stock Exchange (“NYSE”) on June 30, 2008
     (c) If still employed by the Company on June 30, 2009, Executive shall
receive a cash payment equivalent to the value of sixteen thousand, six hundred
and sixty eight (16.668) shares of the Comapny as determined by the closing
price on the NYSE on June 30, 2009
     (d) In the event Executive is terminated by the Company other than for
Cause or if he resigns for Good Reason, he shall become immediately eligible for
payment of amounts under (a), (b) and (c) of this section, less any payments
already received. However, in this situation the value of the shares shall be
determined by the closing price on the NYSE on the date of termination or the
first day of trading thereafter,
     1.6. Special Cash Performance Incentive
     (a) Executive will be eligible to participate in a plan to receive a cash
performance incentive based on the improved financial performance of the NDF
division. The performance target set is for a 7% annualized growth in divisional
earnings (“Earnings”) for the years 2006 to 2008, against the actual performance
in 2005. Earnings will be calculated on the same basis as used in the EICP
annual and Long-

      Employment Agreement — Bruce Smith   Page 3 of 24

 



--------------------------------------------------------------------------------



 



term Incentive Plans. A total of 50,000 Performance Units (“Units”) are
available to Executive. The value of each Unit will be equivalent to the value
of one share of the Company stock as determined by the closing price on the New
York Stock Exchange (“NYSE”) on the day that the Units become payable to
Executive. You will not receive any stock or stock options under this special
incentive plan . To be eligible for any award under this program Executive must
be employed by the company at the time of eligibility, except as set out below
in (e).
     (b) On June 29, 2007, if the Earnings of NDF in 2006 exceeded the 2005
Earnings by seven percent (7%) or more, the Executive shall receive one third of
the Units as a cash payment. If the seven percent target is not achieved, then
no payment will be made, although you remain eligible to earn Performance Units
in later years as noted below.
     (c) On June 30, 2008, if the annualized Earnings growth of NDF over the two
calendar years 2006 and 2007 exceeded the 2005 Earnings by seven percent (7%) or
more, the Executive shall receive one third of the Units as a cash payment, plus
an additional one third if no payment was made under paragraph (b). If the
annualized rate of Earnings growth does not achieve the seven percent target
then no payment will be made.
     (d) On June 30, 2009, if the annualized Earnings growth of NDF over the
three calendar years 2006, 2007 and 2008 exceeded the 2005 Earnings by seven
percent (7%) or more, the Executive shall receive the balance of the 50,000
Units not already paid out as a cash payment. If the annualized rate of Earnings
growth does not achieve the seven percent target then no payment will be made
and all Units not already paid will be canceled.
     (e) In the event Executive is terminated by the Company other than for
Cause or if he resigns for Good Reason, he shall become immediately eligible for
payment of the full 50,000 Units less any Units already paid to Executive.
However, in this situation the value of the Units shall be determined by the
closing price on the NYSE on the date of termination or the first day of trading
thereafter,
2. Termination of Employment.
     2.1 Termination. Executive’s employment by the Company shall be terminated
(1) automatically, upon the death or disability (as defined below), of
Executive, or (2) at the election of Executive upon 30 days written notice to
the Company by Executive for Good Reason (as defined below) or his voluntary
resignation at his election and without Good Reason, (3) by the Company for
Cause (as defined below), (4) by the Company without Cause, or (5) at the end of
the Employment Term as defined in Section 1.1(a).
     2.2 Early Termination. If Executive’s employment is terminated by Executive
at any time before the end of the Employment Term for any reason other than for
Good Reason, Executive shall be entitled to receive only (i) his Base Salary and
other earned compensation through the date of termination and (ii) such stock
options, share awards, and grants as shall have fully vested before the date of
termination.
     2.3 Termination by Executive for Good Reason or by Company without Cause.
If Executive’s employment is terminated by Executive for Good Reason or by the
Company without Cause, then Executive shall be entitled to receive: (i) in a
lump sum payment within thirty (30) days of the date of termination, an amount
equal to the greater of (A) Executive’s current annual Base Salary as provided
herein plus Target Award incentive (40%) for the remaining period of the Initial
Term or (B) Executive’s current annual Base Salary as provided herein plus
Target Award incentive (40%) for one year; (ii) the Company will pay the COBRA
premium to continue the same coverage under the Company’s group medical
insurance program period for the greater of the remaining period of the
Employment Term or twelve (12) months subject to an overall maximum of eighteen
(18) months and; (iii) direct payment by the

      Employment Agreement — Bruce Smith   Page 4 of 24

 



--------------------------------------------------------------------------------



 



Company for the costs of outplacement services obtained by the Executive within
the one (1) year period after termination, not to exceed $20,000.
     2.4 Termination for Cause. If Executive’s employment is terminated at any
time during the Employment Term for Cause (as defined herein), then Executive
shall be entitled to receive only (i) his Base Salary through the date of
termination and (ii) such stock options, restricted stock awards, and grants as
shall have fully vested before the date of termination. In any such event,
Executive shall be ineligible for and shall forfeit all rights with respect to
options and grants that have not vested as of the time of termination for Cause.
     2.5 Termination as a Result of Death. If Executive dies during the
Employment Term, the Company shall pay to Executive’s surviving spouse or such
other person or estate as the Executive may from time to time designate by
written notice to the Company, or such other person as may be required by law,
the Company will pay the following amounts: (i) any unpaid Base Salary or other
compensation for services rendered to the date of death, and any unpaid expenses
required to be reimbursed under this Agreement, and any earned but unpaid
bonuses for any prior period; (ii) as of the date of termination by reason of
Executive’s death, stock options previously awarded to Executive that have
vested as of the date of death in keeping with the governing Plans. No awards or
grants contemplated by this Agreement, but not yet awarded to Executive as of
the time of his death shall be granted
     2.6 Termination as a Result of Disability. The Company may terminate
Executive’s employment hereunder upon Executive becoming “Totally Disabled.” For
purposes of this Agreement, Executive shall be considered “Totally Disabled” if
Executive has been physically or mentally incapacitated so as to render
Executive incapable of performing the essential functions of Executive’s
position with or without reasonable accommodation. Executive’s receipt of
disability benefits for total disability under the Company’s long-term
disability plan or receipt of Social Security total disability benefits shall be
deemed conclusive evidence of Total Disability for purposes of this Agreement.
However, in the absence of Executive’s receipt of such long-term disability
benefits or Social Security benefits, the Chief Executive Officer in good faith
may determine that the Executive is disabled due to the needs of the business
and the unacceptable unavailability of Executive which is expected to last for a
continuous period of not less than six (6) months. In the event of such
disability, Executive will continue to receive his Base Salary for six
(6) months or until benefits become payable to the Executive under the terms of
the Company’s disability policy, whichever first occurs.
     2.7 No Setoff. The Company’s obligation to make payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim,
right, or action which Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable, or benefits to be
provided to the Executive under any of the provisions of this Agreement, and
such amounts shall not be reduced whether or not the Executive obtains or seeks
to obtain other employment.
3. Miscellaneous Matters.
     3.1 Exclusive Dispute Resolution Procedure. In the event either party
contends the other has not complied with a provision of this Agreement or
asserts any claims under ERISA, other than the Non-Compete Agreements (which are
specifically excluded from this procedure), prior to seeking arbitration as
provided for below, the party claiming a violation of this Agreement, shall
advise the other party, in writing, of the specifics of the claim, including the
specific provision alleged to have been violated, as well as provide the other
party with any supporting documentation the party desires to produce at that
time. If the Company is disputing amounts that Executive contends are due to
him, the Company shall provide a complete statement of the amount it is
disputing, the reason it is disputing it, and supporting documentation upon
request by Executive. The parties will thereafter meet and attempt to resolve
their differences in a period not to exceed thirty (30) days, unless the parties
agree in writing to mutually extend the time for one additional thirty (30) day
period. Following such attempts to resolve any such dispute, either party may

      Employment Agreement — Bruce Smith   Page 5 of 24

 



--------------------------------------------------------------------------------



 



require arbitration of the other. In order to do so, the request must be timely
made, in writing, and delivered to the other party (Executive or the Chief
Executive Officer) within thirty (30) days following the end of the resolution
period (or any valid extension thereof) referenced herein above. The parties
hereto agree that any controversy or claim arising out of or relating to this
Agreement, or any dispute arising out of the interpretation or application of
this Agreement, which the parties hereto are unable to resolve as provided for
above, shall be finally resolved and settled exclusively by arbitration in the
city where the Company’s headquarters are then located or such other location as
the parties may agree, by a single arbitrator in accordance with the substantive
laws of the State of Texas to the extent not preempted by the Employee
Retirement Income Security Act, which shall govern all applicable benefits
issues, in keeping with the above required procedure. If the parties cannot
agree upon an arbitrator, then each party shall choose its own independent
representative, and those independent representatives shall choose the single
arbitrator within thirty (30) days of the date of the selection of the first
independent representative. The legal expenses of each party shall be borne by
them respectively. However, the cost and expenses of the arbitrator in any such
action shall be borne equally by the parties. The arbitrator’s decision,
judgment and award shall be final, binding and conclusive upon the parties and
may be entered in the highest court, state or federal, having jurisdiction. The
arbitrator to which any such dispute shall be submitted in accordance with the
provision of this Article shall only have jurisdiction and authority to
interpret, apply or determine compliance with the provisions of this Agreement,
but shall not have jurisdiction or authority to add to, subtract from, or alter
in any way the provisions of this Agreement.
     3.2 Headings. Section and other headings contained in this Agreement are
for reference only and shall not affect in any way the meaning or interpretation
of this Agreement.
     3.3 Notices. Any notice, communication, request, reply or advice (here
severally and collectively called “ Notice ”) required or permitted to be given
under this Agreement must be in writing and is effectively given by deposit in
the same in the United States mail, postage pre-paid and registered or certified
with return receipt requested, by national commercial courier for next day
delivery, or by delivering in person the same to the address of the person or
entity to be notified. Notice deposited in the mail in the manner herein above
described shall be effective 48 hours after such deposit, Notice sent by
national commercial courier for next day delivery shall be effective on the date
delivered, and Notice delivered in person shall be effective at the time of
delivery. For purposes of Notice, the address of the parties shall, until
changed as hereinafter provided, be as follows:
(a) If to the Company :
Newpark Resources, Inc.
2700 Research Forest Dr.
The Woodlands, Texas 77381
Attention: Chief Executive Officer
or at such address as the Company may have advised Executive in writing; and
(b) If to Executive:
Bruce Smith
or at such other address as Executive may have advised the Company in writing.
     3.4 Waiver. The failure by any party to enforce any of its rights under
this Agreement shall not be deemed to be a waiver of such rights, unless such
waiver is an express written waiver which has been signed by the waiving party.
Waiver of any one breach shall not be deemed to be a waiver of and other breach
of the same or any other provision of this Agreement.

      Employment Agreement — Bruce Smith   Page 6 of 24

 



--------------------------------------------------------------------------------



 



     3.5 Choice of Law. The validity of the agreement, the construction of its
terms and the determination of the rights and duties of the parties hereto shall
be governed by and construed in accordance with the laws of the State of Texas
without regard to choice of law principles.
     3.6 Invalidity of Provisions. If any provision of this Agreement is
adjudicated to be invalid, illegal or unenforceable under applicable law, the
validity or enforceability of the remaining provisions shall be unaffected. To
the extent that any provision of this Agreement is adjudicated to be invalid,
illegal or unenforceable because it is overbroad, that provision shall not be
void but rather shall be limited only to the extent required by applicable law
and enforced as so limited.
     3.7 Entire Agreement; Written Modifications. This Agreement, the
Non-Compete Agreements, and the specific documents referred to and incorporated
herein by reference (whether or not copies thereof are attached to this
Agreement) together contain the entire agreement between the parties and
supersedes all prior or contemporaneous representations, promises,
understandings and agreements between Executive and the Company.
     3.8 No Assignments; Assumption by Successor. This Agreement is personal to
the Company and the Executive and may not be assigned by either party without
the prior written consent of the other. The Company will require any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Company to
(i) expressly assume and agree to perform this Agreement in the same manner and
the same extent the Company would be required to perform it as if no such
succession had taken place; and (ii) notify the Executive of the assumption of
this Agreement within ten days of such assumption. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be considered a Good Reason for the Executive to resign from
the Company. As used in this Agreement, Company shall mean Newpark Resources,
Inc., and any successor to its business and/or assets as aforesaid which assumes
and agrees to perform this agreement by operation of law or otherwise. However,
this agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators’
successors, heirs, and distributes, devisees, and legatees.
     3.9 Attorney’s Fee s. The prevailing party in any action brought to enforce
this Agreement shall be entitled, in addition to such other relief that may be
granted, to a reasonable sum for attorney’s fees and costs incurred by such
party in enforcing or defending against an action to enforce this Agreement.
     3.10 Definitions. In this Agreement:
     (a) “Cause” when used with reference to termination of the employment of
Executive by the Company for “Cause”, shall mean:

  (1)   Executive’s conviction by a court of competent jurisdiction of, or entry
of a plea of guilty or nolo contendere for an act on the Executive’s part
constituting a felony; or     (2)   dishonesty; willful misconduct or gross
neglect by Executive of his obligations under this Agreement that results in
material injury to the Company;     (3)   appropriation (or an overt act
attempting appropriation) by Executive of a material business opportunity of the
Company;     (4)   theft, embezzlement or other similar misappropriation of
funds or property of the Company by Executive; or     (5)   the failure of
Executive to follow the reasonable and lawful written instructions or policy of
the Company with respect to the services to be rendered and the manner of
rendering such services by Executive provided Executive has been given
reasonable and specific written notice of such failure and opportunity to cure
and no cure has been effected or initiated

      Employment Agreement — Bruce Smith   Page 7 of 24

 



--------------------------------------------------------------------------------



 



within a reasonable time, but not less than 90 days, after such notice.
     (b) “ Good Reason ” means any of the following:

  (1)   the Company adversely changes Executive’s title or changes in any
material respect the responsibilities, authority or status of Executive without
prior notice and acceptance;     (2)   the substantial or material failure of
the Company to comply with its obligations under this Agreement or any other
agreement that may be in effect that is not remedied within a reasonable time
after specific written notice thereof by Executive to the Company;     (3)   the
diminution of the Executive’s salary and or a material diminution of the
Executive’s benefits without prior notice and acceptance;     (4)   the failure
of the Company to obtain the assumption of this Agreement by any successor or
assignee of the Company     (5)   Requiring Executive to relocate more than 50
miles from Houston, Texas     (6)   provided that in any of the above
situations, Executive has given reasonable and specific written notice to the
Chief Executive Officer of such failure and the Company has been given a
reasonable opportunity to cure and no cure has been effected or initiated within
a reasonable time after such notice.

Executed as of the date first written above.

                     
Signed:
  /s/ Bruce Smith         Signed:   /s/ Paul L. Howes     
 
                   
 
                        Bruce Smith (Executive)       Paul L. Howes            
    President & CEO                 Newpark Resources, Inc    
 
                   
Witness:
  /s/ Milissa Weisinger        Witness:   /s/ Mark J. Airola     
 
                   
 
  Name: Milissa Weisinger           Name Mark J. Airola    

      Employment Agreement — Bruce Smith   Page 8 of 24

 



--------------------------------------------------------------------------------



 



APPENDIX A
ANCILLARY LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT
     THIS LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND NON-COMPETITION
AGREEMENT (this “ Ancillary Agreement ”) dated and effective as of December 1,
2006 is made by Bruce Smith (“ Executive ”) and Newpark Resources, Inc. (the “
Company ”).
RECITALS:
     WHEREAS , Executive and the Company have entered into an Agreement dated
this date (the “ Employment Agreement ”), to which this Agreement is ancillary
and incorporated by reference, pursuant to which, among other things, the
Company agrees to make certain payments to Executive; and
     WHEREAS , pursuant to the Employment Agreement, the Company and Executive
have agreed to enter into this Ancillary Agreement; and
     NOW, THEREFORE , in consideration of Executive’s Employment Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Executive and the Company hereby covenant and agree as
follows:
     1. Definitions. Each capitalized term not defined herein shall have the
meaning assigned to that term in the Employment Agreement.
     2. Confidentiality. Executive acknowledges that in the course of his
relationship with the Company and its related entities Newpark Drilling Fluids,
Newpark Environmental Services, SOLOCO, Newpark Canada, and Newpark Water (the “
Related Entities ” or referred to collectively with Newpark Resources as the “
Company ”) he has in the past received, and may in the future receive, certain
trade secrets, programs, lists of customers and other confidential or
proprietary information and knowledge concerning the business of the Company and
its Related Entities (hereinafter collective referred to as “ Confidential
Information ”) which the Company desires to protect. Executive understands that
the information is confidential and he agrees not to reveal the Confidential
Information to anyone outside the Company so long as the confidential or secret
nature of the Confidential Information shall continue, other than such
disclosure as authorized by the Company or is made to a person transacting
business with the Company who has reasonable need for such Confidential
Information. Executive further agrees that he will at no time use the
Confidential Information for or on behalf of any person other than the Company
for any purpose. Executive further agrees to comply with the confidentiality and
other provisions set forth in this Agreement, the terms of which are
supplemental to any statutory or fiduciary or other obligations relating to
these matters. On the termination of employment or his Employment Agreement,
Executive shall surrender to the Company all papers, documents, writings and
other property produced by him or coming into his possession by or through his
relationship with the Company or relating to the Confidential Information and
Executive agrees that all such materials will at all times remain the property
of the Company.
3. Specific Covenants.
          (a) This Agreement. The terms of this Agreement constitute
Confidential Information, which Executive shall not disclose to anyone other
than his spouse, attorney, accountant, or as may be required by the Company or
by law.
          (b) Company Property. All written materials, customer or other lists
or data bases, records, data, and other documents prepared or possessed by
Executive during Executive’s employment

      Appendix A — Bruce Smith   Page 9 of 24

 



--------------------------------------------------------------------------------



 



with the Company are the Company’s property. All information, ideas, concepts,
improvements, discoveries, and inventions that are conceived, made, developed,
or acquired by Executive individually or in conjunction with others during
Executive’s employment (whether during business hours and whether on the
Company’s premises or otherwise) which relate to the Company’s business,
products, or services are the Company’s sole and exclusive property. All
memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps, and all other documents, data, or
materials of any type embodying such information, ideas, concepts, recipes,
inventory, prices, improvements, discoveries, and inventions are the Company’s
property. At the termination of Executive’s employment with the Company for any
reason, Executive shall return all of the Company’s documents, data, or other
Company Property to the Company. Included in the above are all such data that
Executive had access to, over, or possessed. The Company desires by this
Agreement to protect its economic investment in its current and future
operations and business.
          (c) Confidential Information; Non-Disclosure. Executive acknowledges
and stipulates that the business of the Company is highly competitive, cost and
price sensitive, and that he in connection with his work and job have had access
to Confidential Information relating to the Company’s businesses and their
methods and operations. For purposes of this Agreement, “ Confidential
Information ” means and includes the Company’s confidential and/or proprietary
information and/or trade secrets that have been developed or used and/or will be
developed and that cannot be obtained readily by third parties from outside
sources. Confidential Information includes, by way of example and without
limitation, the following information regarding customers, employees,
contractors, its operations and its markets and the industry not generally known
to the public; strategies, methods, books, records, and documents; recipes,
technical information concerning products, equipment, services, and processes;
procurement procedures and pricing techniques; the names of and other
information concerning customers and those being solicited to be customers,
investors, and business relations (such as contact name, service provided,
pricing for that customer, type and amount of product used, credit and financial
data, and/or other information relating to the Company’s relationship with that
customer); pricing strategies and price curves; positions, plans, and strategies
for expansion or acquisitions; budgets; customer lists; research; financial and
sales data; raw materials purchasing or trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and locations; grids
and maps; electronic databases; models; specifications; computer programs;
internal business records; contracts benefiting or obligating the Company; bids
or proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; labor or employee relations or agreements;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information. Information need not qualify
as a trade secret to be protected as Confidential Information under this
Agreement, and the authorized and controlled disclosure of Confidential
Information to authorized parties by Company in the pursuit of its business will
not cause the information to lose its protected status under this Agreement.
Executive acknowledges and stipulates that this Confidential Information
constitutes a valuable, special, and unique asset used by the Company in its
businesses to obtain a competitive advantage over its competitors. Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position and economic investment, as well as work
for its employees.
          (d) Unfair Competition Restrictions. Executive agrees that for a
period of twenty- four (24) months following the date of his termination (“
Restricted Term ”), he will not, directly or indirectly, for himself or for
others, anywhere in those areas where the Company currently (including the City
of New Orleans and its surrounding parishes, and in those cities or parishes
listed in Attachment “A-1” attached hereto) (the “ Restricted Area ”) conducts
or is seeking to conduct business of the same nature as the Company, including
the Related Entities, do any of the following, unless expressly authorized by
the Chief Executive Officer of the Company: Engage in, or assist any person,
entity, or business engaged in, the selling or providing of products or services
that would displace the products or services that (i) the Company is currently
in the business of providing and was in the business of providing, or is
planning to be in the business of providing, at the time of the execution of
this Agreement, or (ii) that Executive had

      Appendix A — Bruce Smith   Page 10 of 24

 



--------------------------------------------------------------------------------



 



***Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed with the Securities and Exchange Commission.
involvement in, access to, or received Confidential Information about in the
course of employment. The foregoing is expressly understood to include, without
limitation, the business of the manufacturing, selling and/or providing products
or services of the same type offered and/or sold by the Company. ***
     4. Prohibition on Circumvention. It is further agreed that during the
Restricted Term, Executive cannot circumvent these covenants by alternative
means or engage in any of the enumerated prohibited activities in the Restricted
Area by means of telephone, telecommunications, satellite communications,
correspondence, or other contact from outside the Restricted Area. Executive
further understands that the foregoing restrictions may limit his ability to
engage in certain businesses during the Restricted Term, but acknowledge that
these restrictions are necessary to protect the Confidential Information and
business interests of the Company.
     5. Proviso. It is agreed that these covenants do not prevent Executive from
using and offering the general management or other skills that he possessed
prior to receiving access to Confidential Information and knowledge from the
Company. This Agreement creates an advance approval process, and nothing herein
is intended, or will be construed as, a general restriction against Executive’s
pursuit of lawful employment in violation of any controlling state or federal
laws. Executive is permitted to engage in activities that would otherwise be
prohibited by this covenant if such activities are determined in the sole
discretion of the Chief Executive Officer of the Company, and authorized in
writing, to be of no material threat to the legitimate business interests of the
Company.
     6. Non-Solicitation of Customers. For a period of twenty-four (24) months
following Executive’s termination of employment or employment agreement,
Executive agrees not to call on, service, or solicit competing business from
customers of the Company, in the Restricted Area, whom he, within the previous
twenty-four (24) months, (i) had or made contact with, or (ii) induce or
encourage any such customer or other source of ongoing business to stop doing
business with the Company. This provision does not prohibit Executive from
managing or providing other services or products that are not a product or
services currently offered by the Company. ***
     7. Non-Solicitation of Employees. For a period of twenty-four (24) months
following the date of Executive’s termination of employment or employment
agreement, Executive will not, either directly or indirectly, call on, solicit,
encourage, or induce any other employee or officer of the Company, whom he had
contact with, knowledge of, or association within the course of employment with
the Company to discontinue his or her employment, and will not assist any other
person or entity in such a solicitation. ***
     8. Non-Disparagement. Executive covenants and agrees he will not engage in
any pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the Company or its respective management or products and services.
     9. Separability of Covenants. The covenants contained in Section 3 herein
constitute a series of separate but ancillary covenants, one for each applicable
parish in the State of Louisiana set forth in this Agreement or Attachment “A-1”
hereto. If in any judicial proceeding, a court shall hold that any of the
covenants set forth in Section 3 exceed the time, geographic, or occupational
limitations permitted by applicable law, Executive and the Company agree that
such provisions shall and are hereby reformed to the maximum time, geographic,
or occupational limitations permitted by such laws, Further, in the event a
court shall hold unenforceable any of the separate covenants deemed included
herein, then such unenforceable covenant or covenants shall be deemed eliminated
from the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding. Executive and the Company further agree that the covenants in
Section 3 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Executive against the Company, whether predicated on this

      Appendix A — Bruce Smith   Page 11 of 24

 



--------------------------------------------------------------------------------



 



Agreement, his Employment Agreement or otherwise, shall not constitute a defense
to the enforcement by the Company of any of the covenants of Section 3.
     10. Consideration. Executive acknowledges and agrees that no other
consideration for Executive’s covenants in this Agreement, other than that
specifically referred to in Section 1 of the Employment Agreement, has or will
be paid or furnished to him by the Company or the Related Entities.
     11. Return of Items. Upon termination and/or retirement, Executive will
return any computer related hardware or software, cell phone, keys, or other
data or company property in his possession or control, including all customer
list(s), pricing documents, etc., to the Company, except as may be specifically
provided for to the contrary in the Employment Agreement.
     12. Meaning of Certain Terms. All non-capitalized terms in Sections 3 and 4
are intended to and shall have the same meanings that those terms (to the extent
they appear therein) have in La. R. S. 23:921.C. Subject to and only to the
extent not consistent with the foregoing sentence, the parties understand the
following phrases to have the following meanings:
          (a) The phrase “ carrying on or engaging in a business similar to the
business of the Company ” includes engaging, as principal, executive, employee,
agent, trustee, advisor, consultant or through the agency of any corporation,
partnership, association or agent or agency, in any business which conducts
business in competition with the Company (including its Related Entities) or
being the owner of more than 1% of the outstanding capital stock of any
corporation, or an officer, director, or employee of any corporation or other
entity, (other than the Company or a corporation or other entity, affiliated
with the Company) or a member or employee or any partnership, or an owner or
employee of any other business, which conducts a business or provides a service
in the Restricted Area in competition with the Company or any affiliated
corporation or other entity. Moreover, the term also includes (i) directly or
indirectly inducing any current customers of the Company, or any affiliated
corporation or other entity, to patronize any product or service business in
competition with the Company or any affiliated corporation or other entity,
(ii) canvassing, soliciting, or accepting any product or service business of the
type conducted by the Company or any affiliated corporation or other entity
(iii) directly or indirectly requesting or advising any current customers of the
Company or any affiliated corporation or other entity, to withdraw, curtail or
cancel such customer’s business with the Company or any affiliated corporation
or other entity; or (iv) directly or indirectly disclosing to any other person,
firm, corporation or entity, the names or addresses of any of the current
customers of the Company or any affiliated corporation or other entity or the
rates or other terms on which the Company provides services to its customers. In
addition, the term includes directly or indirectly, through any person, firm,
association, corporation or other entity with which Executive is now or may
hereafter become associated, causing or inducing any present employee of the
Company or any affiliated corporation or other entity to leave the employ of the
Company or any affiliated corporation or other entity to accept employment with
Executive or with such person, firm, association, corporation, or other entity.
          (b) The phrase “ a business similar to the business of the Company ”
means environmental services to the exploration, production and maritime
industries, mat sales and rentals, drilling fluids, and water treatment and
related technology; and, heavy oil and air treatment.
          (c) The phrase “ carries on a like business ” includes, without
limitation, actions taken by or through a wholly-owned subsidiary or other
affiliated corporation or entity.
          (d) All references to the Company shall also be deemed to refer to and
include the Related Entities.
     13. Reasonable Restrictions. Executive represents to the Company that the
enforcement of the restrictions contained in this Agreement would not be unduly
burdensome to Executive and acknowledges that Executive is willing and able,
subject to the Restricted Area as defined herein, to

      Appendix A — Bruce Smith   Page 12 of 24

 



--------------------------------------------------------------------------------



 



compete in other geographical areas not prohibited by this Agreement. The
parties to this Agreement hereby agree that the covenants contained in this
Agreement are reasonable.
     14. Entire Agreement. Except with respect to the Employment Agreement
executed concurrently herewith, and with respect to certain matters included in
a separate Agreement being entered into between Executive and the Company on the
date of this Agreement (“ Appendix B and B-1 ”), this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
of this Agreement and supersedes and is in full substitution for any and all
prior agreements and understandings whether written or oral between said parties
relating to the subject matter of this Agreement. This Agreement shall not
supersede or substitute for, nor be superseded or substituted by, the Employment
Agreement, but shall have full force and effect concurrently therewith.
     15. Amendment. This Agreement may not be amended or modified in any respect
except by an agreement in writing executed by the parties in the same manner as
this Agreement except as provided in Section 18 of this Agreement.
     16. Assignment. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) may not be assigned by the Company in a
manner inconsistent with 3.8 of Executive’s Employment Agreement without the
consent of Executive in connection with the sale, transfer or other assignment
of all or substantially all of the capital stock or assets of, or the merger of,
the Company, provided that the party acquiring such capital stock or assets or
into which the company merges assumes in writing the obligations of the Company
hereunder and provided further that no such assignment shall release the Company
from its obligations hereunder. This Agreement (including, without limitation,
Executive’s obligations under Sections 3 and 4) may not be assigned or
encumbered in any way by Executive without the written consent of the Company.
     17. Successors. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) shall be binding upon and shall inure to the
benefit of and be enforceable by each of the parties and their respective
successors and assigns.
     18. Unenforceable Provisions. If, and to the extent that, any section,
paragraph, part, term and/or provision of this Agreement would otherwise be
found null, void, or unenforceable under applicable law by any court of
competent jurisdiction, that section, paragraph, part, term and/or provision
shall automatically not constitute part of this Agreement. Each section,
paragraph, part, term and/or provision of this Agreement is intended to be and
is severable from the remainder of this Agreement. If, for any reason, any
section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.
     19. Remedies.
          (a) Executive agrees that a breach or violation of Section 3 or 4 of
this Agreement by Executive shall entitle the Company as a matter of right, to
an injunction, without necessity of posting bond, issued by any court of
competent jurisdiction, restraining any further or continued breach or violation
of such provisions. Such right to an injunction shall be cumulative and in
addition, and not in lieu of, any other remedies to which the Company may show
themselves justly entitled, including, but not limited to, specific performance
and damages. The parties specifically agree that the remedy of damages alone is
inadequate.
          (b) In the event that Executive knowingly and intentionally fails in
any material respect to perform any of his material obligations under this
Agreement, the Company may elect (i) to cease any payments under the Employment
Agreement and recover all payments made to Executive under

      Appendix A — Bruce Smith   Page 13 of 24

 



--------------------------------------------------------------------------------



 



the Employment Agreement on or subsequent to the date of the failure,
(ii) obtain an injunction and/or (iii) exercise any and all other remedies
available by law.
          (c) Notwithstanding the foregoing subsection (b), Executive will have
no liability or responsibility for: (i) inadvertent disclosure or use of the
Information if (x) he uses the same degree of care in safeguarding the
Information that the Company uses to safeguard information of like importance
and (y) upon discovery of such inadvertent disclosure or use of such material,
Executive immediately uses his best efforts, including the commencement of
litigation, if necessary, to prevent any use thereof by the person or persons to
whom it has been disclosed and to prevent any further incidental disclosure
thereof; and (ii) , disclosure of Information (x) that is required by law,
(y) that is made pursuant to a proper subpoena from a court or administrative
agency of competent jurisdiction from a court or administrative agency of
competent jurisdiction or (z) that is made upon written demand of an official
involved in regulating Executive if before disclosure is made, Executive
immediately notifies the Company of the requested disclosure by the most
immediate means of communication available and confirms in writing such
notification within one business day thereafter.
     20. Notice. All notices, consents, requests, approvals or other
communications in connection with this Agreement and all legal process in regard
hereto shall be in writing and shall be deemed validly delivered, if delivered
personally or sent by certified mail, postage prepaid. Unless changed by written
notice pursuant hereto, the address of each party for the purposes hereof is as
follows:

     
If to Executive :
  If to the Company :
Bruce Smith
  2700 Research Forest , Suite 100
 
  The Woodlands, Texas 77381
 
  Attn: Chief Executive Officer

Notice given by mail as set out above shall be deemed delivered only when
actually received.
     21. Descriptive Headings. The descriptive headings of the several sections
of this Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.
     22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Louisiana without regard to
conflicts of law principles.
IN WITNESS WHEREOF , the parties have duly executed this Louisiana Unfair
Competition, Confidentiality and Non-competition Agreement as of the date first
above written.

                     
Signed:
  /s/ Bruce Smith         Signed:   /s/ Paul L. Howes     
 
                   
 
                        Bruce Smith (Executive)       Paul L. Howes            
    President & CEO                 Newpark Resources, Inc    

      Appendix A — Bruce Smith   Page 14 of 24

 



--------------------------------------------------------------------------------



 



ATTACHMENT A-1 (Restricted Areas)
States and areas in which Newpark Resources, Inc. currently does business:

1.   Louisiana   2.   Texas   3.   Nevada   4.   Wyoming   5   Montana   6.  
Colorado   7.   South Dakota   8.   Oklahoma

Other areas:

9.   The Gulf of Mexico, off what is commonly the “Gulf Coast.”   10.   Western
Canada

Louisiana Parishes in which Newpark Resources, Inc currently does business:

1.   Acadia   2.   Allen   3.   Assumption   4.   Avoyelles   5.   Beauregard  
6.   Bossier   7.   Calcasieu   8.   Cameron   9.   East Ascension   10.   East
Baton Rouge   11.   Evangeline   12.   Grant   13.   Iberia   14.   Iberville  
15.   Jeff Davis   16.   Jefferson   17.   Lafayette   18.   Lafourche   19.  
Livingston   20.   Plaquemine   21.   Pointe Coupee   22.   Rapides   23.  
Richland   24.   St. Charles   25.   St. James   26.   St. Landry   27.   St.
Martin   28.   St. Mary   29.   St. Tammany   30.   Terrebonne   31.   Vermilion
  32.   Washington

      Appendix A — Bruce Smith   Page 15 of 24

 



--------------------------------------------------------------------------------



 



***Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed with the Securities and Exchange Commission.
Attachment A-2
***
***
***

      Appendix A — Bruce Smith   Page 16 of 24

 



--------------------------------------------------------------------------------



 



APPENDIX B
TEXAS AND NON-LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT
     THIS UNFAIR COMPETITION, CONFIDENTIALITY AND NONCOMPETITION AGREEMENT (this
“ Ancillary Agreement ”) dated and effective as of December 1, 2006 is made by
Bruce Smith (“ Executive ”) and Newpark Resources, Inc. (the “ Company ”).
RECITALS:
     WHEREAS , Executive and the Company have entered into an Agreement dated
this date (the “ Employment Agreement ”), to which this Agreement is ancillary
and incorporated by reference, pursuant to which, among other things, the
Company agrees to make certain payments to Executive; and
     WHEREAS , pursuant to the Employment and Settlement Agreement, the Company
and Executive have agreed to enter into this Ancillary Agreement; and
     NOW, THEREFORE , in consideration of Executive’s Employment Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Executive and the Company hereby covenant and agree as
follows:
     1. Definitions . Each capitalized term not defined herein shall have the
meaning assigned to that term in the Employment Agreement.
     2. Confidentiality . Executive acknowledges that in the course of his
relationship with the Company and its related entities Newpark Drilling Fluids,
Newpark Environmental Services, SOLOCO, Newpark Canada, and Newpark Water (the “
Related Entities ” or referred to collectively with Newpark Resources as the “
Company ”) he has in the past received, and may in the future receive, certain
trade secrets, programs, lists of customers and other confidential or
proprietary information and knowledge concerning the business of the Company and
its Related Entities (hereinafter collective referred to as “ Confidential
Information ”) which the Company desires to protect. Executive understands that
the information is confidential and he agrees not to reveal the Confidential
Information to anyone outside the Company so long as the confidential or secret
nature of the Confidential Information shall continue, other than such
disclosure as authorized by the Company or is made to a person transacting
business with the Company who has reasonable need for such Confidential
Information. Executive further agrees that he will at no time use the
Confidential Information for or on behalf of any person other than the Company
for any purpose. Executive further agrees to comply with the confidentiality and
other provisions set forth in this Agreement, the terms of which are
supplemental to any statutory or fiduciary or other obligations relating to
these matters. On the termination of employment or his Employment Agreement,
Executive shall surrender to the Company all papers, documents, writings and
other property produced by him or coming into his possession by or through his
relationship with the Company or relating to the Confidential Information and
Executive agrees that all such materials will at all times remain the property
of the Company.
3. Specific Covenants .
          (a) This Agreement. The terms of this Agreement constitute
Confidential Information, which Executive shall not disclose to anyone other
than his spouse, attorney, accountant, or as may be required by the Company or
by law.
          (b) Company Property. All written materials, customer or other lists
or data bases, records, data, and other documents prepared or possessed by
Executive during Executive’s employment

      Appendix B — Bruce Smith   Page 17 of 24

 



--------------------------------------------------------------------------------



 



with the Company are the Company’s property. All information, ideas, concepts,
improvements, discoveries, and inventions that are conceived, made, developed,
or acquired by Executive individually or in conjunction with others during
Executive’s employment (whether during business hours and whether on the
Company’s premises or otherwise) which relate to the Company’s business,
products, or services are the Company’s sole and exclusive property. All
memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps, and all other documents, data, or
materials of any type embodying such information, ideas, concepts, recipes,
inventory, prices, improvements, discoveries, and inventions are the Company’s
property. At the termination of Executive’s employment with the Company for any
reason, Executive shall return all of the Company’s documents, data, or other
Company Property to the Company. Included in the above are all such data that
Executive had access to, over, or possessed. The Company desires by this
Agreement to protect its economic investment in its current and future
operations and business.
          (c) Confidential Information; Non-Disclosure. Executive acknowledges
and stipulates that the business of the Company is highly competitive, cost and
price sensitive, and that he in connection with his work and job have had access
to Confidential Information relating to the Company Resource’s businesses and
their methods and operations. For purposes of this Agreement, “ Confidential
Information ” means and includes the Company’s confidential and/or proprietary
information and/or trade secrets that have been developed or used and/or will be
developed and that cannot be obtained readily by third parties from outside
sources. Confidential Information includes, by way of example and without
limitation, the following information regarding customers, employees,
contractors, its operations and its markets and the industry not generally known
to the public; strategies, methods, books, records, and documents; recipes,
technical information concerning products, equipment, services, and processes;
procurement procedures and pricing techniques; the names of and other
information concerning customers and those being solicited to be customers,
investors, and business relations (such as contact name, service provided,
pricing for that customer, type and amount of product used, credit and financial
data, and/or other information relating to the Company’s relationship with that
customer); pricing strategies and price curves; positions, plans, and strategies
for expansion or acquisitions; budgets; customer lists; research; financial and
sales data; raw materials purchasing or trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and locations; grids
and maps; electronic databases; models; specifications; computer programs;
internal business records; contracts benefiting or obligating the Company; bids
or proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; labor or employee relations or agreements;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information. Information need not qualify
as a trade secret to be protected as Confidential Information under this
Agreement, and the authorized and controlled disclosure of Confidential
Information to authorized parties by Company in the pursuit of its business will
not cause the information to lose its protected status under this Agreement.
Executive acknowledges and stipulates that this Confidential Information
constitutes a valuable, special, and unique asset used by the Company in its
businesses to obtain a competitive advantage over its competitors. Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position and economic investment, as well as work
for its employees.
          (d) Unfair Competition Restrictions. Executive agrees that for a
period of twenty-four (24) months following the date of his termination or such
lesser period of time as is the maximum amount permitted by law (“ Restricted
Term ”), he will not, directly or indirectly, for himself or for others,
anywhere in those areas where the Company currently (including the City of
Houston and its surrounding counties, and in those cities or counties or states
listed in Attachment “B-1” attached hereto) (the “ Restricted Area ”) conducts
or is seeking to conduct business of the same nature as Newpark Resources and
its Related Entities, do any of the following, unless expressly authorized by
the Chief Executive Officer of the Company: Engage in, or assist any person,
entity, or business engaged in, the selling or providing of products or services
that would displace the products or services that (i) the Company is currently
in the business of providing and was in the business of providing, or is
planning to be

      Appendix B — Bruce Smith   Page 18 of 24

 



--------------------------------------------------------------------------------



 



***Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed with the Securities and Exchange Commission.
in the business of providing, at the time of the execution of this Agreement, or
(ii) that Executive had involvement in, access to, or received Confidential
Information about in the course of employment. The foregoing is expressly
understood to include, without limitation, the business of the manufacturing,
selling and/or providing products or services of the same type offered and/or
sold by the Company. ***
     4. Prohibition on Circumvention. It is further agreed that during the
Restricted Term, Executive cannot circumvent these covenants by alternative
means or engage in any of the enumerated prohibited activities in the Restricted
Area by means of telephone, telecommunications, satellite communications,
correspondence, or other contact from outside the Restricted Area. Executive
further understands that the foregoing restrictions may limit his ability to
engage in certain businesses during the Restricted Term, but acknowledge that
these restrictions are necessary to protect the Confidential Information and
business interests of the Company.
     5. Proviso. It is agreed that these covenants do not prevent Executive from
using and offering the general management or other skills that he possessed
prior to receiving access to Confidential Information and knowledge from the
Company. This Agreement creates an advance approval process, and nothing herein
is intended, or will be construed as, a general restriction against Executive’s
pursuit of lawful employment in violation of any controlling state or federal
laws. Executive is permitted to engage in activities that would otherwise be
prohibited by this covenant if such activities are determined in the sole
discretion of the Board of the Company, and authorized in writing, to be of no
material threat to the legitimate business interests of the Company.
     6. Non-Solicitation of Customers. For a period of twenty-four (24) months
following Executive’s termination of employment or employment agreement,
Executive agrees not to call on, service, or solicit competing business from
customers of the Company, in the Restricted Area, whom he, within the previous
twenty-four (24) months, (i) had or made contact with, or (ii) induce or
encourage any such customer or other source of ongoing business to stop doing
business with the Company. This provision does not prohibit Executive from
managing or providing other services or products that are not a product or
services currently offered by the Company. ***
     7. Non-Solicitation of Employees. For a period of twenty-four (24) months
following the date of Executive’s termination of employment or employment
agreement, Executive will not, either directly or indirectly, call on, solicit,
encourage, or induce any other employee or officer of the Company, whom he had
contact with, knowledge of, or association within the course of employment with
the Company to discontinue his or her employment, and will not assist any other
person or entity in such a solicitation. ***
     8. Non-Disparagement. Executive covenants and agrees he will not engage in
any pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the Company or its respective management or products and services.
     9. Separability of Covenants. The covenants contained in Section 3 herein
constitute a series of separate but ancillary covenants, one for each applicable
county in the State of Texas and/or each area of operation in each state,
county, and area as set forth in this Agreement or Attachment “B- 1” hereto. If
in any judicial proceeding, a court shall hold that any of the covenants set
forth in Section 3 exceed the time, geographic, or occupational limitations
permitted by applicable law, Executive and the Company agree that such
provisions shall and are hereby reformed to the maximum time, geographic, or
occupational limitations permitted by such laws. Further, in the event a court
shall hold unenforceable any of the separate covenants deemed included herein,
then such unenforceable covenant or covenants shall be deemed eliminated from
the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding. Executive and the Company further agree that the covenants in
Section 3 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by

      Appendix B — Bruce Smith   Page 19 of 24

 



--------------------------------------------------------------------------------



 



Executive against the Company, whether predicated on this Agreement or
Employment Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any of the covenants of Section 3.
     10. Consideration. Executive acknowledges and agrees that no other
consideration for Executive’s covenants in this Agreement, other than that
specifically referred to in Section 1 of the Employment Agreement, has or will
be paid or furnished to him by the Company or the Related Entities.
     11. Return of Items. Upon termination and/or retirement, Executive will
return any computer related hardware or software, cell phone, keys, or other
data or company property in his possession or control, including all customer
list(s), pricing documents, etc., to the Company, except as may be specifically
provided for to the contrary in Executive’s Employment Agreement.
     12. Meaning of Certain Terms. The parties understand the following phrases
to have the following meanings:
          (a) The phrase “ carrying on or engaging in a business similar to the
business of the Company ” includes engaging, as principal, executive, employee,
agent, trustee, advisor, consultant or through the agency of any corporation,
partnership, association or agent or agency, in any business which conducts
business in competition with the Company (including its Related Entities) or
being the owner of more than 1% of the outstanding capital stock of any
corporation, or an officer, director, or employee of any corporation or other
entity, (other than the Company or a corporation or other entity, affiliated
with the Company) or a member or employee or any partnership, or an owner or
employee of any other business, which conducts a business or provides a service
in the Restricted Area in competition with the Company or any affiliated
corporation or other entity. Moreover, the term also includes (i) directly or
indirectly inducing any current customers of the Company, or any affiliated
corporation or other entity, to patronize any product or service business in
competition with the Company or any affiliated corporation or other entity,
(ii) canvassing, soliciting, or accepting any product or service business of the
type conducted by the Company or any affiliated corporation or other entity
(iii) directly or indirectly requesting or advising any current customers of the
Company or any affiliated corporation or other entity, to withdraw, curtail or
cancel such customer’s business with the Company or any affiliated corporation
or other entity; or (iv) directly or indirectly disclosing to any other person,
firm, corporation or entity, the names or addresses of any of the current
customers of the Company or any affiliated corporation or other entity or the
rates or other terms on which the Company provides services to its customers. In
addition, the term includes directly or indirectly, through any person, firm,
association, corporation or other entity with which Executive is now or may
hereafter become associated, causing or inducing any present employee of the
Company or any affiliated corporation or other entity to leave the employ of the
Company or any affiliated corporation or other entity to accept employment with
Executive or with such person, firm, association, corporation, or other entity.
          (b) The phrase “ a business similar to the business of the Company ”
means environmental services to the exploration, production and maritime
industries, mat sales and rentals, drilling fluids, and water treatment and
related technology; and, heavy oil and air treatment.
          (c) The phrase “ carries on a like business ” includes, without
limitation, actions taken by or through a wholly-owned subsidiary or other
affiliated corporation or entity.
          (d) All references to the Company shall also be deemed to refer to and
include the Related Entities
     13. Reasonable Restrictions. Executive represents to the Company that the
enforcement of the restrictions contained in this Agreement would not be unduly
burdensome to Executive and acknowledges that Executive is willing and able,
subject to the Restricted Area as defined herein, to

      Appendix B — Bruce Smith   Page 20 of 24

 



--------------------------------------------------------------------------------



 



compete in other geographical areas not prohibited by this Agreement. The
parties to this Agreement hereby agree that the covenants contained in this
Agreement are reasonable.
     14. Entire Agreement. Except with respect to the Employment Agreement
executed concurrently herewith, and with respect to certain matters included in
a separate Agreement being entered into between Executive and the Company on the
date of this Agreement (“ Appendix B and B-1 ”), this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
of this Agreement and supersedes and is in full substitution for any and all
prior agreements and understandings whether written or oral between said parties
relating to the subject matter of this Agreement. This Agreement shall not
supersede or substitute for, nor be superseded or substituted by, the Employment
Agreement, but shall have full force and effect concurrently therewith.
     15. Amendment. This Agreement may not be amended or modified in any respect
except by an agreement in writing executed by the parties in the same manner as
this Agreement except as provided in Section 18 of this Agreement.
     16. Assignment. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) may not be assigned by the Company in a
manner inconsistent with 3.8 of Executive’s Employment Agreement without the
consent of Executive in connection with the sale, transfer or other assignment
of all or substantially all of the capital stock or assets of, or the merger of,
the Company provided that the party acquiring such capital stock or assets or
into which the company merges assumes in writing the obligations of the Company
hereunder and provided further that no such assignment shall release the Company
from its obligations hereunder. This Agreement (including, without limitation,
Executive’s obligations under Sections 3 and 4) may not be assigned or
encumbered in any way by Executive without the written consent of the Company.
     17. Successors. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) shall be binding upon and shall inure to the
benefit of and be enforceable by each of the parties and their respective
successors and assigns.
     18. Unenforceable Provisions. If, and to the extent that, any section,
paragraph, part, term and/or provision of this Agreement would otherwise be
found null, void, or unenforceable under applicable law by any court of
competent jurisdiction, that section, paragraph, part, term and/or provision
shall automatically not constitute part of this Agreement. Each section,
paragraph, part, term and/or provision of this Agreement is intended to be and
is severable from the remainder of this Agreement. If, for any reason, any
section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.
     19. Remedies.
          (a) Executive agrees that a breach or violation of Section 3 or 4 of
this Agreement by Executive shall entitle the Company as a matter of right, to
an injunction, without necessity of posting bond, issued by any court of
competent jurisdiction, restraining any further or continued breach or violation
of such provisions. Such right to an injunction shall be cumulative and in
addition, and not in lieu of, any other remedies to which the Company may show
themselves justly entitled, including, but not limited to, specific performance
and damages. The parties specifically agree that the remedy of damages alone is
inadequate.
          (b) In the event that Executive knowingly and intentionally fails in
any material respect to perform any of his material obligations under this
Agreement, the Company may elect (i) to cease any payments due under the
Employment Agreement and recover all payments made to Executive

      Appendix B — Bruce Smith   Page 21 of 24

 



--------------------------------------------------------------------------------



 



under the Employment Agreement on or subsequent to the date of the failure,
(ii) obtain an injunction and/or (iii) exercise any and all other remedies
available by law.
Notwithstanding the foregoing subsection (b), Executive will have no liability
or responsibility for: (i) inadvertent disclosure or use of the Information if
(x) he uses the same degree of care in safeguarding the Information that the
Company uses to safeguard information of like importance and (y) upon discovery
of such inadvertent disclosure or use of such material, Executive immediately
uses his best efforts, including the commencement of litigation, if necessary,
to prevent any use thereof by the person or persons to whom it has been
disclosed and to prevent any further incidental disclosure thereof; and (ii) ,
disclosure of Information (x) that is required by law, (y) that is made pursuant
to a proper subpoena from a court or administrative agency of competent
jurisdiction from a court or administrative agency of competent jurisdiction or
(z) that is made upon written demand of an official involved in regulating
Executive if before disclosure is made, Executive immediately notifies the
Company of the requested disclosure by the most immediate means of communication
available and confirms in writing such notification within one business day
thereafter.
     20. Notice. All notices, consents, requests, approvals or other
communications in connection with this Agreement and all legal process in regard
hereto shall be in writing and shall be deemed validly delivered, if delivered
personally or sent by certified mail, postage prepaid. Unless changed by written
notice pursuant hereto, the address of each party for the purposes hereof is as
follows:

     
If to Executive :
  If to the Company :
Mr. Bruce Smith
  2700 Research Forest Drive, Suite 100
 
  The Woodlands, Texas 77381
 
  Attn: Chief Executive Officer

Notice given by mail as set out above shall be deemed delivered only when
actually received.
     21. Descriptive Headings. The descriptive headings of the several sections
of this Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.
     22. Governing Law. This Appendix B shall be governed by and construed and
enforced in accordance with the laws of the State of Texas (other than the
choice of law principles thereof).
     IN WITNESS WHEREOF , the parties have duly executed this Unfair
Competition, Confidentiality and Non-competition Agreement as of the date first
above written.

                     
Signed:
  /s/ Bruce Smith        Signed:   /s/ Paul Howes     
 
                   
 
                        Bruce Smith (Executive)       Paul L. Howes            
    President & CEO                 Newpark Resources, Inc    

      Appendix B — Bruce Smith   Page 22 of 24

 



--------------------------------------------------------------------------------



 



ATTACHMENT B-1 (Restricted Areas)
Areas in which Newpark Resources, Inc. currently does business:

1.   Louisiana   2.   Texas   3.   Oklahoma   4.   Colorado   5.   Wyoming   6.
  Utah   7.   Nevada   8.   Montana

Other states or areas in which Newpark Resources, Inc currently does business:

9.   Western Canada   10.   Gulf of Mexico (off the “Gulf Coast”)

Texas Counties in which Newpark Resources, Inc currently does business:

1.   Andrews   2.   Aransas   3.   Austin   4.   Bee   5.   Bienville   6.  
Borden   7.   Brazoria   8.   Brazos   9.   Brooks   10.   Burleson   11.  
Calhoun   12.   Cameron   13.   Chambers   14.   Cochran   15.   Colorado   16.
  Crane   17.   Crockett   18.   Culberson   19.   Dewitt   20.   Duval   21.  
Ector   22.   Fayette   23.   Fort Bend   24.   Freestone   25.   Gaines   26.  
Galveston   27.   Glasscock   28.   Goliad   29.   Gregg   30.   Hardin   31.  
Harris   32.   Harrison   33.   Hidalgo   34.   Hockley   35.   Houston   36.  
Howard   37.   Jackson   38.   Jefferson   39.   Jim Hogg   40.   Jim Wells  
41.   Karnes   42.   Kenedy   43.   Kleberg   44.   Lavaca   45.   Leon   46.  
Liberty   47.   Limestone   48.   Live Oak   49.   Loving   50.   Lubbock   51.
  Marion   52.   Matagorda   53.   McMullen   54.   Motley   55.   Nacogdoches  
56.   Navarro   57.   Newton   58.   Nueces   59.   Orange   60.   Panola   61.
  Pecos   62.   Polk   63.   Reagan   64.   Reeves   65.   Robertson   66.  
Roosevelt   67.   Rusk   68.   San Patricio   69.   Schleicher   70.   Scurry  
71.   Shelby   72.   Snyder   73.   Starr   74.   Sterling   75.   Terrell   76.
  Terry   77.   Titus   78.   Tom Green   79.   Upshur   80.   Upton   81.   Val
Verde   82.   Victoria   83.   Waller   84.   Washington   85.   Webb   86.  
Wharton   87.   Winkler   88.   Yoakum   89.   Zapata

      Appendix B — Bruce Smith   Page 23 of 24

 



--------------------------------------------------------------------------------



 



***Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed with the Securities and Exchange Commission.
Attachment B-2
***
***
***

      Appendix B — Bruce Smith   Page 24 of 24

 